McGivern, J.
(dissenting). I find no sufficient basis for disturbing the jury’s verdict in favor of the plaintiff. The plaintiff testified the revolving door ‘ ‘ was always loose ’ ’; one ‘ ‘ hardly had to touch it ” in order for it to “ go spinning around ”; it “ went very fast ” and one “ didn’t have to push hard * * * ever”; a “slight push” would cause it to revolve “ two or three times ”; “ all you had to do was touch it and it would spin ”. The witness Apollo, an employee at the site for 30 years, testified he never saw an engineer test the revolving door. In its totality, the plaintiff’s evidence was a satisfactory predicate to support the expert’s testimony that the revolving door was not in a safe condition. And the ultimate question which was solely for the jury to decide was whether the adjoining step and condition of the door was such a dangerous combination as to have been the proximate cause of the injuries to plaintiff.
A recovery on remarkably similar testimony has been sustained in the appellate courts. (Burgess v. Horn & Hardart Co., 254 App. Div. 847 [1st Dept.], affd. 279 N. Y. 741.) In the Burgess case, a recitation of the facts upon which recovery by plaintiff was affirmed discloses: “ She testified that as she was in one of the compartments, pushing the bar in front of her, the door started to revolve very fast, that the wing in back of her struck her, pushing her into the restaurant and causing her to fall on the floor and to sustain the injuries complained of. There was also testimony that the door moved very easily, that a push would, cause it to spin around several tunes, and that the rubber on the bottom was worn. There was further testimony that if a door of this type was in a reasonably good mechanical condition, and the rubber strips which act as a brake were also in reasonably fair condition, a normal push would not make the door revolve more than about half a revolution, and that if, with a normal push, the door revolved two or three complete revolutions, it was not in a reasonably safe condition and the rubber strips were not properly acting as a brake.” (279 N. Y., at pp. 741-742; emphasis supplied.)
*51The testimony as to defective strips and flanges in the Burgess ease simply evidenced the reason for the revolving of the door at excessive speed. In the instant ease the excessive speed of the door implicitly evidences the absence of adequate braking restraints. And it is noteworthy in the instant case the defendant offered no contrary expert testimony. Nor did it produce any of its engineering or maintenance personnel.
Finally, I am unable to appreciate the notion that the verdict was “ grossly excessive.” Her medical bills alone were over $8,000. And as to seriousness of her injuries, the defendant offered no contrary medical testimony. Directing a new trial, at her age (now over 87), presupposes the concurrent will of Divine Providence.
Stevens, P. J., Eager, Tilzer and Steuer, JJ., concur in Per Curiam opinion; McGtvern, J., dissents in opinion.
Judgment reversed and vacated on the law, and, in the interests of justice, a new trial directed, with costs and disbursements to abide the event.